IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20915
                         Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ROMUALDO GARZA-GARZA,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-914-1
                       --------------------
                          October 7, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Attorney   Jonathan   J.   Paull,    appointed   to   represent

Romualdo Garza-Garza (“Garza”), has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Garza has not responded to the motion.       Our independent

review of the brief and the record discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-20915
                                 -2-

counsel is excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

          MOTION GRANTED; APPEAL DISMISSED.